Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1  and 10 include the limitation of that the brushing site detection unit sets an approximate curve that curves corresponding to the dentition as a curve line equivalent to a part of an ellipse expressed by a function y = b[{ 1 - (x/a)2 }1/2 - 1] using positive coefficients a and b or as a parabola expressed by a function 4py = x2 using a negative coefficient p, in a data space where an xy rectangular coordinate system is defined; sets the coefficients a and b or the coefficient p variably according to the setting parameter received via the receiving unit; obtains, based on the output from the gyro sensor, an angle formed by a longitudinal axis of the main body in a state that the brush bristles of the head portion contact with the brushing site in the dentition with respect to the longitudinal axis of the 07770008US66 main body in a state that the brush bristles of the head portion contact with a reference position in the dentition; and obtains, based on the angle, a corresponding point corresponding to the brushing site on the approximate curve to use coordinates of the corresponding point as the translational position of the brushing site.
Claim 4 and 12 include the limitation that the brushing site detection unit obtains an angle formed by the longitudinal axis of the main body in a state that the brush bristles of the head portion contact with the brushing site in the 07770008US67 dentition with respect to the longitudinal axis of the main body in a state that the brush bristles of the head portion contact with a reference position in the dentition; obtains, based on the angle, a corresponding point corresponding to the brushing site on an approximate curve that curves corresponding to the dentition to use coordinates of the corresponding point as a translational position of the brushing site; obtains a direction that the brush bristles of the head portion are facing around the longitudinal axis of the main body based on a direction of a gravitational acceleration output from the acceleration sensor and determines which one of a front surface, a rear surface, and an occlusal surface of the dentition is being brushed based on the direction that the brush bristles of the head portion are facing; and specifies the brushing site in the dentition according to a combination of the translational position of the brushing site obtained based on the output from the gyro sensor and a determination result which one of the front, rear, and occlusal surfaces of the dentition is being brushed.
None of the prior art teach the above limitations nor would it have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  Therefore, the claims are free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723